Smith, J.
The allegations in the petition in this case and the amendment thereto are substantially the same as those in the case of Smith v. Central of Georgia Ry. Co., 22 Ga. App. 572 (96 S. E. 570), and the ruling made in that case controls the decision of this case. The court *641erred in allowing tlie amendment, and in thereafter overruling the demurrer to the petition as amended.
Decided December 23, 1919.
Action for damages; from Talbot superior court—Judge Howard. September 1, 1919.
Battle & Hollis, for plaintiff in error.
J. J. Bull & Son, contra.

Judgment reversed,


Jenlcins, P. J., and Stephens, J., concur.